Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Renee A. Danega on November 16, 2021.
CLAIMS
Claim 1, lines 7-9 currently read
“temperature, an intake pressure and intake temperature at an intake filter, a cooling air temperature, an intermediate pressure and a final pressure of the compressor, and to produce electrical signals”
Claim 1, lines 7-9, are amended to read
- -temperature, a pressure and temperature at an induction filter, a cooling air temperature, an intermediate pressure and an end pressure at the induction filter, and to produce electrical signals - -
Claim 12, lines 7-9 currently read
temperature, and intake pressure and intake temperature at an intake filter, a cooling air temperature, an end pressure, and an intermediate pressure of the compressor, and to produce electrical signals; and”
Claim 12, lines 7-9, are amended to read
- -temperature, a pressure and temperature at an induction filter, a cooling air temperature, an intermediate pressure and an end pressure at the induction filter, and to produce electrical signals; and- -

REASONS FOR ALLOWANCE
Claims 1, 3-9, 11-14, 16, 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and 12 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses an air drier (3), a phase motor (1) operatively connected to a compressor (2) attached to a plurality of sensors (5) including a cylinder wall temperature, an intake pressure sensor and intake temperature sensor at an intake filter, a cooling air temperature sensor, an intermediate pressure sensor and a end pressure sensor of the compressor, the sensors connected to an electronic converter (4) which is directly connected to the motor, a central brake controller (7), the electronic converter controls the compressor based on the sensor readings.  The electronic converter has a bus interface and is a frequency converter with an integrated memory programmable controller. 
Independent claim 12 discloses an air drier (3), a phase motor (1) operatively connected to a compressor (2) attached to a plurality of sensors (5) including a cylinder wall temperature sensor, an intake pressure sensor and intake temperature sensor at an intake filter, a cooling air temperature sensor, an intermediate pressure sensor and a end pressure sensor of the compressor, the sensors connected to an electronic converter (4) which is directly connected to the motor, a central brake controller (7), the electronic converter controls the compressor based on the sensor readings.  A central brake controller (7) detects limit values and generates warning signals based on the sensor readings. 
Yang discloses an air drier (54, fig 5) a compressor (60) a motor (45) an electronic converter (55 and 57) and a plurality of sensors (51). However, Yang does not disclose an electronic converter that is a frequency converter with an integrated memory, a sensor to monitor a cylinder wall temperature, a pressure and temperature at an induction filter, a cooling air temperature, an intermediate pressure, and an end pressure at the induction filter.  Furthermore, Yang does not explicitly disclose the motor is a phase motor.
Welsch discloses an electronic converter that is a frequency converter with an integrated memory programmable controller, directly attached to a motor, that uses sensor readings to control the speed of the motor (para 0010 and claim 5). However, Welsch does not disclose a compressor, the claimed sensors, a central brake controller, a bus interface, or a phase motor.
Nakajima discloses a sensor that monitors a cylinder wall temperature (726, fig 7 is a temperature sensor that monitors the cylinder wall temperature). However, 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 12 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746